Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 02/24/2021.
Claims 1-18 and 45-46 are examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebner (US 20160311102 A1) in view of KONDO et al. (US 20150343617 A1).
Regarding claim 1, Ebner discloses an impact tool (Fig. 1) comprising: 
a housing (10) including an impact housing portion (14), the impact housing portion (14) having a front end (@34) defining a front-end plane (Fig. 1); 
an electric motor (18) defining a motor axis (Fig. 1); a battery pack (82) supported by the housing (10) for providing power to the motor ([0025]-[0026]); and
 a drive assembly (106, 102, 22) supported by the impact housing portion (14), the drive assembly configured to convert a continuous rotational input from the motor to consecutive rotational impacts upon a workpiece [0030], the drive assembly including 
an anvil (118) extending from the front end (@34) of the impact housing portion (14), the anvil (118) having an end defining an anvil end plane (@26), 
a hammer (114) that is both rotationally and axially movable relative to the anvil (118) for imparting the consecutive rotational impacts upon the anvil (118, [0030]), and 
However, Ebner is silent with regards to a housing including a motor housing portion and a spring for biasing the hammer in an axial direction toward the anvil.
KONDO teaches a housing (2) including a motor housing portion (20) and a spring (15) for biasing the hammer (16) in an axial direction toward the anvil (18) ([0063] and [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Ebner by incorporating a separate motor housing and a spring as taught by KONDO in order to provide additional protection for the motor and the spring provides a shock absorbing effect on the hammer and/or anvil ([0127] of KONDO).
Ebner in view of KONDO does not expressly wherein a distance between the front-end plane and the anvil end plane is greater than or equal to 6 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the front-end plane and the anvil end plane to be greater than or equal to 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.II. Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ebner in view of KONDO further discloses:
Regarding claim 2, wherein the impact housing portion (14) includes a front portion extending rearward from the front end (See annotated figure 1 below) and a rear portion between the front portion and the motor housing portion (See annotated figure 1 below), wherein the front portion defines a first height, wherein the rear portion defines a second height (Fig. 1 of Ebner)

    PNG
    media_image1.png
    657
    814
    media_image1.png
    Greyscale

Ebner in view of KONDO does not expressly wherein a ratio of the second height to the first height is between 1.5 and 2.0.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a ratio of the second height to the first height is between 1.5 and 2.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.II. Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Ebner in view of KONDO does not expressly disclose wherein the first height is 3.1 inches, and wherein the second height is 5.2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the first height is 3.1 inches, and wherein the second height is 5.2 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 
Regarding claim 7, Ebner as modified discloses wherein the housing (10 of Ebner) includes a handle portion (54 of Ebner) having a rear surface defining a rear end (@54) of the impact tool and defining a rear-end plane (rear end portion of 54),
Ebner as modified does not expressly disclose wherein a distance between the rear-end plane and the anvil end plane is less than or equal to 19.5 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the rear-end plane and the anvil end plane is less than or equal to 19.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 
Regarding claim 8, wherein the handle portion (54 of Ebner) includes a grip (Fig. 1 of Ebner) spaced from the motor housing portion (as modified by Kondo) to define an aperture (Proximate to 58) therebetween ((Fig. 1 of Ebner), and wherein the impact tool further comprises a trigger (58 of Ebner) for operating the impact tool, the trigger extending from the grip and into the aperture (Figs. 1 and 3 of Ebner).

Regarding claim 14, Ebner discloses an impact tool (Fig. 1) comprising: 
a housing (10) including an impact housing portion (14), the impact housing portion (14) having a front end (@34) defining a front-end plane (Fig. 1), and a handle portion (54 of Ebner) having a rear surface defining a rear end (@54) of the impact tool and defining a rear-end plane (rear end portion of 54); 
an electric motor (18) defining a motor axis (Fig. 1); a battery pack (82) supported by the housing (10) for providing power to the motor ([0025]-[0026]); and
 a drive assembly (106, 102, 22) supported by the impact housing portion (14), the drive assembly configured to convert a continuous rotational input from the motor to consecutive rotational impacts upon a workpiece [0030], the drive assembly including 
an anvil (118) having an end defining an anvil end plane (@26), 
a hammer (114) that is both rotationally and axially movable relative to the anvil (118) for imparting the consecutive rotational impacts upon the anvil (118, [0030]), and 
However, Ebner is silent with regards to a housing including a motor housing portion and a spring for biasing the hammer in an axial direction toward the anvil.
KONDO teaches a housing (2) including a motor housing portion (20) and a spring (15) for biasing the hammer (16) in an axial direction toward the anvil (18) ([0063] and [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Ebner by incorporating a separate motor housing and a spring as taught by KONDO in order to provide additional protection for the motor and the spring provides a shock absorbing effect on the hammer and/or anvil ([0127] of KONDO).
Ebner in view of KONDO does not expressly wherein a distance between the rear-end plane and the anvil end plane is less than or equal to 19.5 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the rear-end plane and the anvil end plane is less than or equal to 19.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.II. Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, wherein the impact housing portion (14 of Ebner) includes a front portion extending rearward from the front end (See annotated figure 1 above) and a rear portion between the front portion and the motor housing portion (See annotated figure 1 above), wherein the front portion defines a first height, wherein the rear portion defines a second height (Fig. 1 of Ebner)
Ebner as modified does not expressly wherein a ratio of the second height to the first height is between 1.5 and 2.0.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a ratio of the second height to the first height is between 1.5 and 2.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.II. Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4-6, 9-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebner (US 20160311102 A1) in view of KONDO et al. (US 20150343617 A1), and in further view of MACHIDA (US 20170106517 A1).
Regarding claim 4, Ebner in view of KONDO teaches further comprising an auxiliary handle assembly (62, 66, 70 of Ebner) including a collar (66 of Ebner) arranged on the impact housing portion (14 of Ebner) and a handle (62, 70 of Ebner) coupled to the collar (66 of Ebner), the collar (66 of Ebner ) defining a handle plane that extends centrally through the collar (Figs. 1 and 3 of Ebner), and that is parallel with the front-end plane (Figs. 1 and 3 of Ebner).
Ebner in view of KONDO does not expressly disclose the collar defining the handle plane is orthogonal to the motor axis.
MACHIDA teaches an auxiliary handle (900) having a handle plane that is orthogonal to the motor axis (axis of 111, Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the motor axis in such a way that the handle plane is orthogonal to the motor axis, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Such configuration allows for a more compact tool.
Regarding claim 5, Ebner as modified does not expressly disclose wherein a distance between the front-end plane and the handle plane is greater than or equal to 6 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the front-end plane and the handle plane is greater than or equal to 6 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 
Regarding claim 6, Ebner as modified discloses wherein the housing (10 of Ebner) includes a handle portion (54 of Ebner) having a rear surface defining a rear end (@54) of the impact tool and defining a rear-end plane (rear end portion of 54), 
Ebner as modified does not expressly disclose wherein a distance between the rear-end plane and the handle plane is less than or equal to 13.5 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the rear-end plane and the handle plane is less than or equal to 13.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 

Regarding claim 9, Ebner discloses an impact tool (Fig. 1) comprising: 
a housing (10) including an impact housing portion (14), the impact housing portion (14) having a front end (@34) defining a front-end plane (Fig. 1); 
an electric motor (18) defining a motor axis (Fig. 1); a battery pack (82) supported by the housing (10) for providing power to the motor ([0025]-[0026]); and
 a drive assembly (106, 102, 22) supported by the impact housing portion (14), the drive assembly configured to convert a continuous rotational input from the motor to consecutive rotational impacts upon a workpiece [0030], the drive assembly including 
an anvil (118), 
a hammer (114) that is both rotationally and axially movable relative to the anvil (118) for imparting the consecutive rotational impacts upon the anvil (118, [0030]), and 
an auxiliary handle assembly (62, 66, 70 of Ebner) including a collar (66 of Ebner) arranged on the impact housing portion (14 of Ebner) and a handle (62, 70 of Ebner) coupled to the collar (66 of Ebner), the collar (66 of Ebner ) defining a handle plane that extends centrally through the collar (Figs. 1 and 3 of Ebner), and that is parallel with the front-end plane (Figs. 1 and 3 of Ebner).
However, Ebner is silent with regards to a housing including a motor housing portion and a spring for biasing the hammer in an axial direction toward the anvil.
KONDO teaches a housing (2) including a motor housing portion (20) and a spring (15) for biasing the hammer (16) in an axial direction toward the anvil (18) ([0063] and [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Ebner by incorporating a separate motor housing and a spring as taught by KONDO in order to provide additional protection for the motor and the spring provides a shock absorbing effect on the hammer and/or anvil ([0127] of KONDO).
Ebner in view of KONDO does not expressly wherein a distance between the front-end plane and the anvil end plane is greater than or equal to 6 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the front-end plane and the anvil end plane to be greater than or equal to 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.II. Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Ebner as modified does not expressly disclose the collar defining the handle plane is orthogonal to the motor axis.
MACHIDA teaches an auxiliary handle (900) having a handle plane that is orthogonal to the motor axis (axis of 111, Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the motor axis in such a way that the handle plane is orthogonal to the motor axis, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Such configuration allows for a more compact tool.
wherein the impact housing portion includes a front portion extending rearward from the front end and a rear portion between the front portion and the motor housing portion, wherein the front portion defines a first height, wherein the rear portion defines a second height, and wherein a ratio of the second height to the first height is between 1.5 and 2.0.

Regarding claim 10, wherein the impact housing portion (14) includes a front portion extending rearward from the front end (See annotated figure 1 above) and a rear portion between the front portion and the motor housing portion (See annotated figure 1 above), wherein the front portion defines a first height, wherein the rear portion defines a second height (Fig. 1 of Ebner)
Ebner as modified does not expressly wherein a ratio of the second height to the first height is between 1.5 and 2.0.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a ratio of the second height to the first height is between 1.5 and 2.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.II. Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Ebner as modified discloses wherein the housing (10 of Ebner) includes a handle portion (54 of Ebner) having a rear surface defining a rear end (@54) of the impact tool and defining a rear-end plane (rear end portion of 54), 
Ebner as modified does not expressly disclose wherein a distance between the rear-end plane and the handle plane is less than or equal to 13.5 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the rear-end plane and the handle plane is less than or equal to 13.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 
Regarding claim 12, Ebner as modified wherein the anvil (118 of Ebner) has an end defining an anvil end plane (@26 of Ebner) parallel with the front-end plane (Fig. 1 of Ebner), wherein the housing (10 of Ebner) includes a handle portion (54 of Ebner) having a rear surface defining a rear end (@54) of the impact tool and defining a rear-end plane (rear end portion of 54),
Ebner as modified does not expressly disclose wherein a distance between the rear-end plane and the anvil end plane is less than or equal to 19.5 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the rear-end plane and the anvil end plane is less than or equal to 19.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 
Regarding claim 13, wherein the handle portion (54 of Ebner) includes a grip (Fig. 1 of Ebner) spaced from the motor housing portion (as modified by Kondo) to define an aperture (Proximate to 58) therebetween ((Fig. 1 of Ebner), and wherein the impact tool further comprises a trigger (58 of Ebner) for operating the impact tool, the trigger extending from the grip and into the aperture (Figs. 1 and 3 of Ebner).
Regarding claim 16, Ebner in view of KONDO teaches further comprising an auxiliary handle assembly (62, 66, 70 of Ebner) including a collar (66 of Ebner) arranged on the impact housing portion (14 of Ebner) and a handle (62, 70 of Ebner) coupled to the collar (66 of Ebner), the collar (66 of Ebner ) defining a handle plane that extends centrally through the collar (Figs. 1 and 3 of Ebner), and that is parallel with the front-end plane (Figs. 1 and 3 of Ebner).
Ebner in view of KONDO does not expressly disclose the collar defining the handle plane is orthogonal to the motor axis.
MACHIDA teaches an auxiliary handle (900) having a handle plane that is orthogonal to the motor axis (axis of 111, Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the motor axis in such a way that the handle plane is orthogonal to the motor axis, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Such configuration allows for a more compact tool.

Regarding claim 17, Ebner as modified does not expressly disclose wherein a distance between the front-end plane and the handle plane is greater than or equal to 6 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the front-end plane and the handle plane is greater than or equal to 6 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 
Regarding claim 18, Ebner as modified discloses wherein the housing (10 of Ebner) includes a handle portion (54 of Ebner) having a rear surface defining a rear end (@54) of the impact tool and defining a rear-end plane (rear end portion of 54), 
Ebner as modified does not expressly disclose wherein a distance between the rear-end plane and the handle plane is less than or equal to 13.5 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the distance between the rear-end plane and the handle plane is less than or equal to 13.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner notes that one having ordinary skill in the art before the effective filing date would have found the claimed range and value through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ (CCPA 1977). 

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebner (US 20160311102 A1) in view of KONDO et al. (US 20150343617 A1), and MACHIDA (US 20170106517 A1) and in further view of XIONG (CN209812185U).
Regarding claim 45, Ebner as modifed teaches further comprising an auxiliary handle assembly (62, 66, 70 of Ebner) including a collar (66 of Ebner) arranged on the impact housing portion (14 of Ebner) and a handle (62, 70 of Ebner) coupled to the collar (66 of Ebner), the collar (66 of Ebner ) defining a handle plane that extends centrally through the collar (Figs. 1 and 3 of Ebner), and that is parallel with the front-end plane (Figs. 1 and 3 of Ebner).
Ebner in view of KONDO does not expressly disclose the collar defining the handle plane is orthogonal to the motor axis.
MACHIDA teaches an auxiliary handle (900) having a handle plane that is orthogonal to the motor axis (axis of 111, Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have disposed the motor axis in such a way that the handle plane is orthogonal to the motor axis, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Such configuration allows for a more compact tool.
Ebner in view of KONDO does not further expressly disclose wherein the collar includes a collar lock assembly including a detent moveable between a first position, in which the detent is arranged in a bore of the impact housing portion and the collar is rotationally locked with respect to the impact housing portion, and a second position, in which the detent is out of the bore and the collar is rotationally moveable with respect to the impact housing portion
XIONG teaches an auxiliary handle (9) having a collar lock assembly (Figs 2-3) including a detent (15) moveable between a first position, in which the detent (15) is arranged in a bore of the impact housing portion (7) and the collar is rotationally locked with respect to the impact housing portion, and a second position, in which the detent is out of the bore and the collar is rotationally moveable with respect to the impact housing portion (See Pg. 10 lines 1-7 of attached Foreign reference translation of XIONG “If the auxiliary handle 9 needs to be adjusted, the operating lever 10 is pulled down, and the operating lever 10 is against the return spring 13 As a result of squeezing, the telescopic rod 12 is shortened at this time, which drives the limiting block 15 connected to the telescopic rod 12 away from the connector 7. At this time, the clamping teeth 18 connected to the limiting block 15 are separated from the clamping groove 19 on the outside of the connector 7. After the auxiliary handle 9 rotates a certain angle, the operating lever 10 is released, and under the action of the return spring 13, the limiting block 15 contacts the connector 7 again, the clamping teeth 18 are locked into the inside of the clamping groove 19, and the auxiliary handle 9 is fixed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Ebner in view of KONDO by incorporating the collar lock assembly as taught by XIONG in order to make the auxiliary handle adjustable to different positions to allow for easier handling for the operator.

Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731